DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed December 21, 2020 and the Information Disclosure Statements (IDSs) filed May 12, 2021 and May 19, 2022.

Claims 1-20 are pending in the application.  Claim 1 is an independent claim.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDSs submitted on May 12, 2021 and May 19, 2022.  The IDS submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1-20, claim 1 recites the limitation “wherein one of the plurality of first light-emitting regions of one of the plurality of first micro light-emitting devices, one of the plurality of second light-emitting regions of one of the plurality of second micro light-emitting devices, and one of the plurality of third light-emitting regions of one of the plurality of third micro light-emitting devices are located in the at least one first pixel region, and one of the plurality of first light-emitting regions of another of the plurality of first micro light-emitting devices, one of the plurality of second light-emitting regions of another of the plurality of second micro light-emitting devices, and another of the plurality of third light-emitting regions of the one of the plurality of third micro light-emitting devices are located in the at least one second pixel region” (bold added).  It is unclear that, if the at least one first and second pixel regions are, for example, five first pixel regions and six second pixel regions, does the claim require a single one of the first, second, and third light-emitting regions to be physically located in all five of the first pixel regions?  Clarification and/or correction is required.  Claims 2-20 are rejected as they depend from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Published Patent Application No. 20190157339 A1 to Brick et al. (referred to hereafter as “Brick”).
Regarding claim 1, Brick teaches a micro light-emitting device display apparatus {Figures 2 and 3; it is noted that Brick states that the Figure 3 “explanations can also be transferred analogously to an embodiment according to FIG. 2” (paragraph [0059])}, comprising: a driving substrate {1}, comprising a plurality of pixel regions {E1}, wherein the plurality of pixel regions are divided into at least one first pixel region {the center one of the nine E1s in Figures 2 and 3} and at least one second pixel region adjacent {the center left of the E1s} to each other on a vertical axis; and a plurality of micro light-emitting devices {21, 22, 23, 24, 31, 32, 33, 34, 41, 42, 43, 44},  disposed on the driving substrate and electrically connected to the driving substrate {paragraph [0015]}, the plurality of micro light-emitting devices comprising: a plurality of first micro light-emitting devices {41, 42, 43, 44}, each of the plurality of first micro light-emitting devices bonded to the driving substrate and comprising a plurality of first light-emitting regions independently controlled; a plurality of second micro light-emitting devices {31, 32, 33, 34}, each of the plurality of second micro light-emitting devices bonded to the driving substrate and comprising a plurality of second light-emitting regions independently controlled; and a plurality of third micro light-emitting devices {21, 22, 23, 24}, each of the plurality of third micro light-emitting devices bonded to the driving substrate and comprising a plurality of third light-emitting regions independently controlled, wherein one {43} of the plurality of first light-emitting regions of one of the plurality of first micro light-emitting devices, one {32} of the plurality of second light-emitting regions of one of the plurality of second micro light-emitting devices, and one {21} of the plurality of third light-emitting regions of one of the plurality of third micro light-emitting devices are located in the at least one first pixel region, and one {44} of the plurality of first light-emitting regions of another of the plurality of first micro light-emitting devices, one {31} of the plurality of second light-emitting regions of another of the plurality of second micro light-emitting devices, and another {22} of the plurality of third light-emitting regions of the one of the plurality of third micro light-emitting devices are located in the at least one second pixel region. Regarding claim 2 (that depends from claim 1), Brick teaches the number of the plurality of first micro light-emitting devices {4}, the number of the plurality of second micro light-emitting devices {4}, and the number of the plurality of third micro light-emitting devices {4} are less than the number of the plurality of pixel regions {9}, respectively. Regarding claim 3 (that depends from claim 2), Brick teaches each of the plurality of first micro light-emitting devices emits a blue light, each of the plurality of second micro light-emitting devices emits a green light, each of the plurality of third micro light-emitting devices emits a red light, and an area of each of the plurality of third light-emitting regions is greater than an area of each of the plurality of first light-emitting regions and an area of each of the plurality of second light-emitting regions {paragraph [0056] and [0057] }. Regarding claim 4 (that depends from claim 3), Brick Figure 3 shows the plurality of first micro light-emitting devices and the plurality of second micro light-emitting devices are arranged in a staggered manner on a horizontal axis. Regarding claim 5 (that depends from claim 1), Brick Figure 3 shows in each of the plurality of pixel regions, one of the plurality of first light-emitting regions of each of the plurality of first micro light-emitting devices and one of the plurality of second light-emitting regions of each of the plurality of second micro light-emitting devices are located at two ends of the same side of each of the plurality of pixel regions respectively, and one of the plurality of third light-emitting regions of each of the plurality of third micro light-emitting devices is located in the center of another side opposite to the side. Regarding claim 6 (that depends from claim 5), the top center region of Brick Figure 3 shows the plurality of first light-emitting regions of each of the plurality of first micro light-emitting devices are located in four of the plurality of pixel regions respectively, the plurality of second light-emitting regions of each of the plurality of second micro light-emitting devices are located in four of the plurality of pixel regions, and the plurality of third light-emitting regions of each of the plurality of third micro light-emitting devices are located in two of the plurality of pixel regions. Regarding claim 7 (that depends from claim 4), Brick Figure 3 shows in each of the plurality of pixel regions, one of the plurality of first light-emitting regions of each of the plurality of first micro light-emitting devices and one of the plurality of second light-emitting regions of each of the plurality of second micro light-emitting devices are located at two ends of the same side of each of the plurality of pixel regions respectively, one of the plurality of third light-emitting regions of each of the plurality of third micro light-emitting devices is located at an end of another side opposite to the side, and the plurality of first micro light-emitting devices and the plurality of third micro light-emitting devices are arranged in a staggered manner on the vertical axis. Regarding claim 8 (that depends from claim 7), Brick Figure 2 shows the plurality of first light-emitting regions of each of the plurality of first micro light-emitting devices are located in four of the plurality of pixel regions respectively, the plurality of second light-emitting regions of each of the plurality of second micro light-emitting devices are located in four of the plurality of pixel regions, and the plurality of third light-emitting regions of each of the plurality of third micro light-emitting devices are located in four of the plurality of pixel regions. 
Allowable Subject Matter 

Claims 9-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
With respect to dependent claims 9-20, the art of record, including Brick, does not show the claimed device of claim 1 combined with each of the plurality of micro light-emitting devices comprising: an epitaxial structure layer, comprising a first type semiconductor layer, a plurality of second type semiconductor layers spaced apart, and a plurality of light-emitting layers spaced apart and connected to the first type semiconductor layer, the plurality of light-emitting layers being located between the first type semiconductor layer and the plurality of second type semiconductor layers; a first electrode, electrically connected to the first type semiconductor layer; and a plurality of second electrodes, spaced apart and electrically connected to the plurality of second type semiconductor layers. 
Conclusion
The additional cited references appear to be relevant to the present disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826